40 F.3d 317
In re ZZZZ BEST CO. INC., a California Corporation, Debtor.Herbert WOLAS, Chapter 7 Trustee, Plaintiff-Appellant,v.UNION BANK, Defendant-Appellee.
No. 89-55902.
United States Court of Appeals,Ninth Circuit.
Nov. 23, 1994.

On Remand from the United States Supreme Court, 112 S. Ct. 527.
Before BROWNING, PREGERSON, and LEAVY, Circuit Judges.


1
There being a genuine issue of material fact as to the existence of a "Ponzi" scheme, the judgment of this court, 921 F.2d 968 (9th Cir.1990), is REVERSED and the case is REMANDED to the district court for further proceedings.